

	

		II

		109th CONGRESS

		2d Session

		S. 2573

		IN THE SENATE OF THE UNITED

		  STATES

		

			April 6, 2006

			Mr. Durbin introduced

			 the following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To amend the Higher Education Act of 1965

		  to provide interest rate reductions, to authorize and appropriate amounts for

		  the Federal Pell Grant program, to allow for in-school consolidation, to

		  provide the administrative account for the Federal Direct Loan Program as a

		  mandatory program, to strike the single holder rule, and for other

		  purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Reverse the Raid on Student Aid Act of

			 2006.

		2.Interest rate

			 reductions

			(a)FFEL Interest

			 RatesSection

			 427A(l) (20 U.S.C. 1077a(l)) is

			 amended—

				(1)in paragraph (1)—

					(A)by striking 6.8 percent and

			 inserting 3.4 percent; and

					(B)by inserting before the period at the end

			 the following: , except that for any loan made pursuant to section 428H

			 for which the first disbursement is made on or after July 1, 2006, the

			 applicable rate of interest shall be 6.8 percent on the unpaid principal

			 balance of the loan; and

					(2)in paragraph (2), by striking 8.5

			 percent and inserting 4.25 percent.

				(b)Direct

			 LoansSection 455(b)(7) (20

			 U.S.C. 1087e(b)(7)) is amended—

				(1)in subparagraph (A)—

					(A)by striking and Federal Direct

			 Unsubsidized Stafford Loans;

					(B)by striking 6.8 percent and

			 inserting 3.4 percent; and

					(C)by inserting before the period at the end

			 the following: , and for any Federal Direct Unsubsidized Stafford Loan

			 made for which the first disbursement is made on or after July 1, 2006, the

			 applicable rate of interest shall be 6.8 percent on the unpaid principal

			 balance of the loan; and

					(2)in subparagraph (B), by striking 7.9

			 percent and inserting 4.25 percent.

				3.Federal Pell Grant

			 awardsSection 401 of the

			 Higher Education Act of 1965 (20 U.S.C. 1070a) is amended—

			(1)in subsection (b)—

				(A)in paragraph (2)(A), by striking clauses

			 (i) through (v) and inserting the following:

					

						(i)$4,500 for academic year 2007–2008;

						(ii)$4,800 for academic year 2008–2009;

						(iii)$5,200 for academic year 2009–2010;

						(iv)$5,600 for academic year 2010–2011;

				and

						(v)$6,000 for academic year

				2011–2012,

						;

				(B)in paragraph (3)(A), by striking an

			 appropriation Act and inserting this section; and

				(C)in paragraph (7), by striking the

			 appropriate Appropriation Act for this subpart and inserting

			 this section;

				(2)by striking subsection (g);

			(3)by redesignating subsections (h), (i), and

			 (j), as subsections (g), (h), and (i), respectively; and

			(4)by adding at the end the following:

				

					(j)Authorization

				and appropriation of fundsThere are authorized to be appropriated,

				and there are appropriated, to carry out this section—

						(1)for academic year 2007–2008, such sums as

				may be necessary to award each student eligible for a Federal Pell Grant for

				such academic year not more than $4,500;

						(2)for academic year 2008–2009, such sums as

				may be necessary to award each student eligible for a Federal Pell Grant for

				such academic year not more than $4,800;

						(3)for academic year 2009–2010, such sums as

				may be necessary to award each student eligible for a Federal Pell Grant for

				such academic year not more than $5,200;

						(4)for academic year 2010–2011, such sums as

				may be necessary to award each student eligible for a Federal Pell Grant for

				such academic year not more than $5,600;

						(5)for academic year 2011–2012, such sums as

				may be necessary to award each student eligible for a Federal Pell Grant for

				such academic year not more than $6,000; and

						(6)for each subsequent academic year, such

				sums as may be necessary to award each student eligible for a Federal Pell

				Grant for such subsequent academic year not more than the amount that is equal

				to the maximum award amount for the previous academic year increased by a

				percentage equal to the estimated percentage increase in the Consumer Price

				Index (as determined by the Secretary) between such previous academic year and

				such subsequent academic

				year.

						.

			4.In-school

			 consolidationSection

			 428(b)(7)(A) of the Higher Education Act of 1965 (20 U.S.C. 1078(b)(7)(A)) is

			 amended by striking shall begin and all that follows through the

			 period and inserting

			

				shall

			 begin—(i)the day after 6 months after the date the

				student ceases to carry at least one-half the normal full-time academic

				workload (as determined by the institution); or

				(ii)on an earlier date if the borrower requests

				and is granted a repayment schedule that provides for repayment to commence at

				an earlier

				date.

				.

		5.Administrative account

			 for direct loan programSection 458 of the Higher Education Act of

			 1965 (20 U.S.C. 1087h) is amended to read as follows:

			

				458.Funds for

				administrative expenses

					(a)Administrative

				expenses

						(1)In

				generalEach fiscal year

				there shall be available to the Secretary, from funds not otherwise

				appropriated, funds to be obligated for—

							(A)administrative costs under this part and

				part B, including the costs of the direct student loan programs under this

				part; and

							(B)account maintenance fees payable to

				guaranty agencies under part B and calculated in accordance with subsection

				(b),

							not to exceed (from such funds not

				otherwise appropriated) $904,000,000 in fiscal year 2007, $943,000,000 in

				fiscal year 2008, $983,000,000 in fiscal year 2009, $1,023,000,000 in fiscal

				year 2010, $1,064,000,000 in fiscal year 2011, and $1,106,000,000 in fiscal

				year 2012.(2)Account

				maintenance feesAccount

				maintenance fees under paragraph (1)(B) shall be paid quarterly and deposited

				in the Agency Operating Fund established under section 422B.

						(3)CarryoverThe Secretary may carry over funds made

				available under this section to a subsequent fiscal year.

						(b)Calculation

				basisAccount maintenance

				fees payable to guaranty agencies under subsection (a)(1)(B) shall not exceed

				the basis of 0.10 percent of the original principal amount of outstanding loans

				on which insurance was issued under part B.

					(c)Budget

				justificationNo funds may be

				expended under this section unless the Secretary includes in the Department of

				Education's annual budget justification to Congress a detailed description of

				the specific activities for which the funds made available by this section have

				been used in the prior and current years (if applicable), the activities and

				costs planned for the budget year, and the projection of activities and costs

				for each remaining year for which administrative expenses under this section

				are made

				available.

					.

		6.Single holder

			 ruleSubparagraph (A) of

			 section 428C(b)(1) of the Higher Education Act

			 of 1965 (20 U.S.C. 1078–3(b)(1)) is amended by striking and

			 (i) and all that follows through so selected for

			 consolidation).

		

